           Case 1:20-cv-01730-DAD-JLT Document 11 Filed 02/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                       Case No. 1:20-cv-01730 NONE JLT

12                             Plaintiff,                  ORDER DIRECTING THE CLERK OF
                                                           COURT TO ASSIGN A DISTRICT JUDGE
13    v.                                                   AND TO CLOSE THE CASE

14    BRUNDAGE DISCOUNT, INC, et al,                       (Doc. 10)

15                             Defendants.

16

17            The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1(A)(1). (Doc. 10) Accordingly, the Clerk of Court is DIRECTED to assign a

19   district judge for the purpose of closing this case and then to close this action.

20

21   IT IS SO ORDERED.

22         Dated:   February 8, 2021                             /s/ Jennifer L. Thurston
23                                                       UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
